   Case 2:21-bk-10874-VZ         Doc 18   Filed 05/13/21      Entered 05/13/21 08:53:03          Desc
                                            Page 1 of 4



Nancy Curry, Chapter 13 Trustee
Masako Okuda (SBN 247925)
1000 Wilshire Boulevard, Suite 870
Los Angeles, CA 90017
Tel: (213) 689-3014
Fax: (213) 689-3055



                             UNITED STATES BANKRUPTCY COURT
               CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

                                                   CASE NO. 2:21-bk-10874-VZ
IN RE:
                                                   CHAPTER 13
ZIMMATORE, JASON
SUDALNIK, JESSICA A.
                                                   TRUSTEE’S FIRST SUPPLEMENTAL OBJECTION
                                                   TO CONFIRMATION OF DEBTOR’S CHAPTER
                                                   13 PLAN UNDER 11 USC §§§1322, 1325 AND 1326;
                                                   DECLARATION IN SUPPORT; NOTICE OF
                                                   POSSIBLE DISMISSAL OR CONVERSION UNDER
                                                   11 USC §1307

                                                   DATE: July 12, 2021
                                                   TIME: 10:30 AM
                                                   COURTROOM: 1368
                                          Debtor                    255 East Temple Street
                                                                    Los Angeles, CA 90012



The Chapter 13 Standing Trustee hereby objects to the confirmation of the proposed plan because
the Debtor has failed to meet all necessary requirements as detailed in the attached declaration
and supporting Exhibit A.

  THE FAILURE OF THE DEBTOR, OR THE ATTORNEY REPRESENTING THE DEBTOR,
  TO RESPOND TO THESE OBJECTIONS, APPEAR AT THE CONFIRMATION HEARING
  AND FAILURE TO PRESENT EVIDENCE THAT ALL REQUIRED PAYMENTS ARE
  CURRENT MAY RESULT IN DISMISSAL OR CONVERSION OF THE CASE.

Therefore, the Trustee respectfully requests that confirmation of the plan be denied and for such
other relief as the Court may deem appropriate.


DATED:     May 13, 2021                                            /s/ Nancy Curry
                                                                   Chapter 13 Standing Trustee
Case 2:21-bk-10874-VZ         Doc 18     Filed 05/13/21     Entered 05/13/21 08:53:03        Desc
                                           Page 2 of 4




                             DECLARATION OF MASAKO OKUDA


I, MASAKO OKUDA, declare as follows:

1.   Nancy Curry is the Chapter 13 Standing Trustee in this matter:

     ZIMMATORE, JASONSUDALNIK, JESSICA A., 2:21-bk-10874-VZ

     I am employed by the Trustee as a staff attorney and am duly qualified to make this
     declaration. The Trustee has files and records kept by her office in the regular course of
     business. I have personally reviewed the files and records kept by her office in the within
     case. The following facts are true and correct within my own personal knowledge and I
     could and would testify competently thereto if called upon to do so.


2.   I object to the confirmation of the proposed Plan because of the specific deficiencies which
     are set forth in the attached Exhibit A which is incorporated herein by reference.


I declare under penalty of perjury that the foregoing is true and correct. Executed at Los
Angeles, California on May 13, 2021.

DATED: May 13, 2021                                             /s/ Masako Okuda
                                                                Masako Okuda
          Case 2:21-bk-10874-VZ         Doc 18      Filed 05/13/21      Entered 05/13/21 08:53:03            Desc
                                                      Page 3 of 4
Debtor:         ZIMMATORE, JASON
                SUDALNIK, JESSICA A.                                  Case No.: 2:21-bk-10874-VZ

                                                      EXHIBIT A

The Trustee objects to any provision of the plan that fails to comply with the provisions of the
bankruptcy code and rules, including provisions related to plan duration.

Other issues may arise at or before confirmation requiring additional action or information by the debtor and
counsel.

Best effort                                                                  Hamilton v. Lanning, 130 S.Ct. 2464 (2010)


The Plan does not represent a best effort of the Debtor because the Debtor has failed to commit all disposable income to
the Plan. [11 USC §1325(b)(1)(B)]

(1) The Debtor-husband is supporting his 16-year-old daughter from the former marriage ($250/mo), which should end
    once the daughter turns 18. Further, he is requested to provide proof of his daughter’s date of birth.

(2) The Debtor is requested to amend Form 122C-1 and file Form 122C-2. The Debtor-husband’s business income in
    Form 122C-1 ($4,495.67/mo) is understated based on the business income/expense statements for August 2020 –
    January 2021 ($4,983.83/mo gross), and the annualized current monthly income is greater than the applicable
    median family income.

    (The Debtor should not exclude his ordinary and necessary business expenses on line 5 of Form 122C-1 in
    determining his current monthly income. He must instead list gross receipts as income and deduct business expenses
    from the expenses part of Form 22C-2 to determine monthly disposable income. In re Wiegand, 368 BR 238 (BAP 9th
    Cir. 2008).)


Statement of Financial Affairs (SOFA) - Blank or incomplete items
                                                                       In re Rolland, 317 BR 402 (Bankr. C.D. Cal 2004)



The Debtor has failed to accurately and completely the income for 2019. (Docket No. 15 is not acceptable.)



Miscellaneous



The Debtor is requested to provide copies of the 2020 federal and state tax return copies.
   Case 2:21-bk-10874-VZ         Doc 18     Filed 05/13/21     Entered 05/13/21 08:53:03         Desc
                                              Page 4 of 4


                                   PROOF OF SERVICE DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
business address is:
                                    1000 Wilshire Blvd., Suite 870
                                       Los Angeles, CA 90017

A true and correct copy of the foregoing document entitled (specify) TRUSTEE’S FIRST
SUPPLEMENTAL OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN UNDER
11 USC §§§1322, 1325 AND 1326; DECLARATION IN SUPPORT; NOTICE OF POSSIBLE
DISMISSAL OR CONVERSION UNDER 11 USC §1307 will be served (a) on the judge in chambers
in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
hyperlink to the document. On May 13, 2021, I checked the CM/ECF document for
this bankruptcy case or adversary proceeding and determined that the following persons are on the
Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
 Douglas A. Crowder      dcrowder@crowderlaw.com, paralegal@crowderlaw.com
2. SERVED BY UNITED STATES MAIL: On May 13, 2021, I served the following
persons and/or entities at the last known addresses in this bankruptcy case or adversary proceeding
by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

   ZIMMATORE, JASON
   SUDALNIK, JESSICA A.
   1950 TAMARIND AVE. #316
   LOS ANGELES, CA 90068

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P.5 and/or controlling
LBR, on I served the following persons and/or entities by personal delivery, overnight mail service, or
(for those who consented in writing to such service method), by facsimile transmission, and/or email
as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail
to, the judge will be completed no later than 24 hours after the document is filed.




I declare under penalty of perjury that the laws of the United States that the foregoing is true and correct.
   May 13, 2021                      Carlos Robles                     /s/ Carlos Robles
   Date                              Type Name                         Signature
